OPINION

Per Curiam:

On December 22, 1992, this court issued an opinion in this matter affirming the judgment of the district court. SIIS v. Campbell, 108 Nev. 1100, 844 P.2d 795 (1992). Based on the unusual circumstances surrounding the issuance of our opinion, we deem it necessary to withdraw the opinion previously issued in this matter, and to order a rehearing of the case. Accordingly, we direct the clerk of this court to schedule this case for oral argument. No additional briefing of this appeal will be permitted.1

The Honorable Miriam Shearing, Justice, did not participate in the decision of this petition for rehearing, but will participate in the resolution of this matter on rehearing.